Citation Nr: 0638858	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  98-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a neck injury.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in St. Petersburg, 
Florida; hence, that RO now has jurisdiction over the claim 
on appeal.

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

In January 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between cervical 
spondylosis with canal and neuroforaminal stenosis, claimed 
as residuals of a neck injury, and service is not of record.




CONCLUSION OF LAW

Cervical spondylosis with canal and neuroforaminal stenosis, 
claimed as residuals of a neck injury, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in September 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Additionally, 
a supplemental statement of the case was issued in September 
2006 making the initial VCAA notice pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his neck disability, and by 
affording him the opportunity to give testimony before the 
Board in May 2004.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
Board notes that it specifically remanded this appeal in 
January 2005 to develop the medical record, including asking 
the veteran to identify private medical records for the years 
immediately following his discharge from service.  The 
veteran did not identify the records and, as such, VA has not 
been able to obtain them to show a continuity of 
symptomatology as described by the veteran.  The was able to 
obtain Social Security Administration records showing a grant 
of benefits effective in 1996.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran states in his February 1998 personal statement 
that he injured his neck while stationed in Vietnam.  The 
veteran testified before the Board that in July 1966, he was 
on a hatch team unloading cargo.  He explained that while 
carrying the hatch board along with another person, the board 
dropped and he fell.  The veteran added that he injured his 
knee, back, and neck during the accident.  After the 
accident, the veteran explained that he was initially only 
treated for a low back injury, but in October 1967, his neck 
became bothersome and he sought treatment.  The veteran 
attributed his neck pain to the in-service accident in 1966.  
The veteran contends that he has experienced neck pain since 
the 1966 in-service injury.
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).


The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran's service medical records do not show any 
complaints of or treatment for a neck injury.  In March 1967, 
the veteran underwent physical evaluation and noted a low 
back condition; there was no mention of neck pain and/or 
injury.  He was discharged from service and promptly filed a 
claim of entitlement to service connection for a back injury, 
but did not make mention of a neck disability.  His 
application noted that he injured his back in October 1963 
and was treated for a back injury during service in September 
and November 1966 then again from January to April 1967.  The 
RO granted service connection for sacralization of the L5 
vertebra with lumbosacral strain, noting a history of back 
problems prior to service with treatment for lumbar strain in 
August 1966. 

Although the veteran contends that he sought treatment for 
neck pain in the years following his discharge from service, 
he has not identified the records for VA to obtain nor has he 
provided VA with such treatment records.  Post-service 
treatment records begin in 1979 and include complaints of low 
back pain.  A note dated July 30, 1981, reflects that the 
veteran's back pain flared up after an auto accident the 
previous day; the following week, the veteran complained of 
neck pain due to the automobile accident.  As such, the first 
evidence of the veteran complaining of neck pain is dated in 
August 1981, many years after discharge from service.  The 
treatment notes dated in 1981 do not include any reference to 
an in-service injury of the neck in 1966.  Current VA 
treatment notes reflect complaints of neck pain, but do not 
specifically comment on the etiology of the disorder.  

Records obtained from the Social Security Administration 
reflect a grant of benefits based on disorders of the back 
effective November 1996.  The records do not include any 
opinions as to the etiology of a neck injury.

In May 2004, the veteran testified before the Board that his 
neck did not immediately bother him after the 1966 in-service 
accident that he believes caused his current neck disability.  
He stated that his neck became bothersome in October 1967 and 
he sought treatment for the pain during college.  The veteran 
did not give testimony regarding a post-service neck injury.

In August 2006, the veteran was afforded a VA examination and 
he related that he was involved in an accident during 
service.  He explained that he had some neck pain at the time 
of the accident, but his primary complaint was of low back 
pain.  The veteran stated that he was immediately treated for 
his back pain, but received treatment for his neck in 1967 
while in college.  The veteran described his neck pain as 
being persistent throughout the years.  Following a complete 
examination and review of the claims file, the examiner noted 
that the veteran was treated for an acute cervical strain in 
August 1981 and received cortisone injections for neck pain 
in 1991; a magnetic resonance scan of the cervical spine 
performed in January 2004 documented a laminectomy from C3 to 
C7, moderate to severe degenerative changes greatest at C4-
C5, spondylosis throughout the cervical spine, and canal and 
neuroforaminal stenosis at multiple levels.  The examiner 
opined that he was unable to render an opinion as to the 
etiology of the underlying neck disability without resorting 
to speculation or conjecture because there was no 
documentation of the alleged in-service injury.  

Given the evidence as outlined above, the Board finds that 
the only evidence in support of the veteran's claim is his 
own statements.  There is no evidence of treatment for a neck 
injury during service or anytime prior to a reported motor 
vehicle accident in 1981.  The medical professional who 
reviewed the records in 2006, subsequent to cervical spine 
surgery, was unable to make an opinion as to the etiology of 
the disability that existed prior to surgery because there 
was no evidence to show that the veteran actually injured his 
neck in 1966 or anytime prior to 1981.  

The Board finds that veteran's statements, standing on their 
own, are insufficient to establish a relationship between a 
current disability and active service because there is no 
suggestion in the record that he has medical training to 
allow him to make such an etiological opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  As for the recent 
medical statement of record, the Board notes that the Court 
has held on numerous occasions that medical opinions which 
are speculative, general or inconclusive in nature are of 
little, if any, probative value.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 
(1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Such does not place 
the evidence in equipoise to resolve reasonable doubt in 
favor of the veteran.  There is no probative medical evidence 
in the claims file suggesting a link between the veteran's 
period of service and his current diagnosis of cervical 
spondylosis with canal and neuroforaminal stenosis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a neck injury and the claim must be denied.


ORDER

Service connection for the residuals of a neck injury is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


